        Case 4:20-cv-11340-TSH Document 1 Filed 07/16/20 Page 1 of 18



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


 SARA CLEMENTS,

 Plaintiff,
                                                             CIVIL ACTION NO.:
 v.

 IHOP RESTAURANTS, LLC,
 MR. STAX, INC., MILFORD
 PANCAKES, INC., TIM MULSON, and
 AVI SUNNADENIYAGE,

 Defendants.



                                       COMPLAINT

                                            Parties

1.    Sara Clements (“Ms. Clements”) is an adult resident of Woonsocket, Rhode Island.

2.    Defendant IHOP Restaurants, LLC, is a corporation organized under the laws of

      Delaware and is registered to do business in Massachusetts as foreign corporation with

      the Secretary of the Commonwealth. Its principal office is located at 450 N. Brand Blvd,

      7th Floor, Glendale, California 91203.

3.    Defendant Milford Pancakes, Inc., is a corporation organized under the laws of Nevada

      and is registered to do business in Massachusetts as a foreign corporation with the

      Secretary of the Commonwealth. Its principal office is 25060 Avenue Stanford, Suite

      200, Valencia, California 91355. It has a restaurant location in Massachusetts, located at

      17 Medway Road, Milford, Massachusetts 01757.

4.    Defendant Mr. Stax, Inc., is a corporation organized under the laws of Nevada and is

      registered to do business as a foreign corporation in Massachusetts with the Secretary of

                                               1
          Case 4:20-cv-11340-TSH Document 1 Filed 07/16/20 Page 2 of 18



        the Commonwealth. Its principal office is 25060 Avenue Stanford, Suite 200, Valencia,

        California 91355. It has a Massachusetts office located at 80 Randall Street, North

        Easton, Massachusetts 02356.

5.      Upon information and belief, Defendant Tim Mulson (“Mr. Mulson”) is an employee of

        IHOP Restaurants and Milford Pancakes in Milford, Massachusetts and is residing in

        Massachusetts and was Ms. Clements’ District Manager.

6.      Upon information and belief, Defendant Avi Sunnadeniyage (“Mr. Sunnadeniyage”) was

        an employee at IHOP Restaurants and Milford Pancakes, is residing in Massachusetts,

        and at all relevant times was Ms. Clements’ direct Supervisor and the General Manager

        of the IHOP restaurant located in Milford.

                             Exhaustion of Administrative Remedies

     7. Ms. Clements filed her charge for discrimination based on sex, sexual harassment, hostile

        work environment, and retaliation against the Defendants with the Massachusetts

        Commission Against Discrimination (“MCAD”) within the statutorily required amount of

        time following the actionable conduct.

     8. Ms. Clements complied with all MCAD complaint procedures prior to filing this Action

        in the U.S. District Court.

     9. Ms. Clements withdrew her charges from the MCAD after 90 days in order to file a

        private right of action in the U.S. District Court pursuant to and in compliance with G.L.

        c. 151B § 9.

                                      Jurisdiction and Venue

10.     This Court has Federal Question subject matter jurisdiction over Plaintiff’s claims

        pursuant to 28 U.S. Code § 1331 because Defendants, jointly and severally, have violated



                                                 2
        Case 4:20-cv-11340-TSH Document 1 Filed 07/16/20 Page 3 of 18



      Title VII of the Civil Rights Act of 1964 by discriminating against and retaliating against

      the Plaintiff, Sara Clements.

11.   This Court has general personal jurisdiction over IHOP Restaurants, LLC, because it is a

      foreign corporation operating in the Commonwealth of Massachusetts and because the

      Acts and omissions of the IHOP Restaurants, LLC, and/or its agents that gave rise to this

      Complaint also occurred in the Commonwealth.

12.   This Court has general personal jurisdiction over Mr. Stax, Inc. because it is a foreign

      corporation operating in the Commonwealth of Massachusetts and because the Acts and

      omissions of the Mr. Stax, Inc. and/or its agents that gave rise to this Complaint also

      occurred in the Commonwealth.

13.   This Court has general personal jurisdiction over Milford Pancakes, Inc. because it is a

      foreign corporation operating in the Commonwealth of Massachusetts and because the

      Acts and omissions of the Milford Pancakes, Inc. and/or its agents that gave rise to this

      Complaint also occurred in the Commonwealth.

14.   This Court has general personal jurisdiction over Tim Mulson because on information

      and belief, he is a resident of the Commonwealth and has a usual place of business in the

      Commonwealth. The acts and omissions of Tim Mulson which gave rise to this

      Complaint also occurred in the Commonwealth

15.   This Court has general personal jurisdiction over Avi Sunnadeniyage because on

      information and belief, he is a resident of the Commonwealth and has a usual place of

      business in the Commonwealth. The acts and omissions of Avi Sunnadenyage which

      gave rise to this Complaint also occurred in the Commonwealth




                                               3
        Case 4:20-cv-11340-TSH Document 1 Filed 07/16/20 Page 4 of 18



16.   This Court has supplemental jurisdiction over Plaintiffs’ Massachusetts State Law Claims

      pursuant to 28 U.S. Code § 1367(a) because the claims arise from the same case,

      controversy and common nucleus of fact as the federal claim: namely, the Defendants’

      discrimination against Ms. Clements

17.   Venue is proper in the District of Massachusetts pursuant to 28 U.S.C. § 1391(b) and (c)

      as a substantial part of the events or omissions giving rise to the claims occurred in this

      Judicial District.

                                       Factual Allegations

18.   IHOP Restaurants, Milford Pancakes, and Mr. Stax, operate an IHOP Restaurant in

      Milford Massachusetts (hereinafter the “Milford IHOP”).

19.   Ms. Clements was hired to work at the Milford IHOP on or about December 8, 2018.

20.   Ms. Clements, a seasoned and experienced server and manager, was brought on as the

      Assistant General Manager, and was supposed to start General Manager training as soon

      as the new location was running smoothly, in approximately June 2019. Throughout the

      store opening process, Ms. Clements was introduced to all the corporate leaders as “the

      future General Manager of this location.”

21.   Because this location was a newly-opened IHOP, the entire staff underwent a period of

      training.

22.   Present for the training were representatives from the corporate office, and, relocated

      from an IHOP in California, the new General Manager of the Milford IHOP, Mr.

      Sunnadeniyage.

23.   On the first day Ms. Clements and Mr. Sunnadeniyage met, he asked for her phone

      number.



                                                4
        Case 4:20-cv-11340-TSH Document 1 Filed 07/16/20 Page 5 of 18



24.   On the second day, using company records, he researched where Ms. Clements lived and

      mentioned to her that he lived in the same apartment community, only one street away

      from her.

25.   Once the representatives from the corporate office left, Mr. Sunnadeniyage began

      touching Ms. Clements inappropriately.

26.   Always when others were not around, and never in view of the store cameras, Mr.

      Sunnadeniyage would rub Ms. Clements’ shoulders, touch her waist, approach her when

      she was alone in the employee coat room, and on two occasions groped her inner thigh.

27.   Mr. Sunnadeniyage then began regularly questioning Ms. Clements about what she did

      after work, where she hung out, where she liked to drink, etc.

28.   On multiple occasions Mr. Sunnadeniyage would call Ms. Clements right after she left

      work and tell her that he missed her already.

29.   After the first two weeks of training, Ms. Clements had worked at total of 186 hours, but

      due to a clerical error, was only paid fifty dollars ($50.00).

30.   In seeking to get her paycheck corrected, the IHOP Vice President, Sal, questioned Ms.

      Clements about how she spent her money, and why she didn’t have enough, and laughed

      about her lack of pay with other staff, including Mr. Sunnadeniyage.

31.   Sal then started lecturing Ms. Clements on how she needed to manage her money better,

      and telling her how his wife, a waitress, could always save and put aside funds.

32.   Eventually Ms. Clements was paid the correct amount.

33.   The sexual harassment became so intolerable and pervasive that Ms. Clements, via

      phone, alerted her District Manager, Tim Mulson, in the beginning of February 2019.

34.   Mr. Mulson told her to lay low and that he would take care of it.



                                                5
        Case 4:20-cv-11340-TSH Document 1 Filed 07/16/20 Page 6 of 18



35.   Days after this phone conversation, Mr. Sunnadeniyage pulled Ms. Clements into the

      restaurant office, locked the door, and stared yelling at her, telling her that “they would

      never believe her” that “she would lose her job,” “she’s wasting her time complaining,”

      and that she should consider what would happen to her two young children, aged five and

      one, if she got fired.

36.   Another employee tried to interrupt Mr. Sunnadeniyage’s tirade, but he simply unlocked

      the door, yelled at the other employee, relocked the door, and continued to threaten Ms.

      Clements.

37.   Ms. Clements left the restaurant in tears.

38.   After the locked office incident, Ms. Clements made multiple complaints to Mr. Mulson

      about Mr. Sunnadeniyage’s threatening behavior.

39.   Mr. Mulson told Ms. Clements not to make waves and that Mr. Sunnadeniyage would be

      transferred to another store in June, and she would be promoted to General Manager.

40.   He told her that if she tried to get away from Mr. Sunnadeniyage now, and transfer to

      another store, she’d never get promoted.

41.   Eventually, on or about February 22, 2019, Ms. Clements convinced Mr. Mulson to meet

      her at the Milford IHOP store location for a personal meeting about Mr. Sunnadeniyage,

      with the intention of reporting Mr. Sunnadeniyage’s behavior yet again and finally

      requesting a transfer to another store.

42.   Mr. Mulson agreed to meet with her at the Milford IHOP the next day.

43.   At the end of her shift on or about February 23, 2019, Mr. Mulson called Ms. Clements

      into the Milford IHOP office, where Mr. Sunnadeniyage was already present.




                                                   6
        Case 4:20-cv-11340-TSH Document 1 Filed 07/16/20 Page 7 of 18



44.   Ms. Clements was not comfortable with Mr. Sunnadeniyage present, and had to request

      that he not be present for the meeting.

45.   Mr. Mulson attempted to continue the meeting with Mr. Sunnadeniyage present under the

      guise of fixing Ms. Clements’s and Mr. Sunnadeniyage’s disagreements.

46.   Ms. Clements continued to protest Mr. Sunnadeniyage’s presence, and Mr.

      Sunnadeniyage eventually left.

47.   After Mr. Sunnadeniyage left, Mr. Mulson talked Ms. Clements down and told her if she

      went over his head and reported her complaints to upper management it would ruin her

      chances of ever being promoted.

48.   He told her it wasn’t worth losing her job, because no one would believe that Mr.

      Sunnadeniyage was capable of the things she was claiming he had done.

49.   He advised her against reporting anything, reasoning that she needed to keep her job for

      her children’s sakes.

50.   Prior to this meeting, Mr. Sunnadeniyage always scheduled Ms. Clements to be the one

      to manage the store when he had a day off. On these days, Ms. Clements made seventeen

      dollars ($17.00) an hour. She was also often scheduled as shift manager, and made $5.35

      per hour, plus tips, as shift manager instead of the regular $4.35 per hour when she

      worked as just a server.

51.   After this meeting, Mr. Sunnadeniyage never scheduled Ms. Clements to manage the

      store when he was out, he never scheduled her as shift manager, and he began to

      drastically reduce her hours, all of which resulted in a severe reduction in Ms. Clements’s

      income.




                                                7
        Case 4:20-cv-11340-TSH Document 1 Filed 07/16/20 Page 8 of 18



52.   During this time, Ms. Clements had a death in her family and called off work

      unexpectedly.

53.   While she was out, the Milford IHOP was inspected.

54.   In order to pass inspection, at least one employee with Safe Serve Certification must be

      present at the time of inspection.

55.   There were only two employees at the time with Safe Serve Certification, and Ms.

      Clements was one of them.

56.   The manager on duty that day was an employee named Lori Bublos (“Ms. Bublos”), who

      did not have Safe Serve Certification.

57.   Once informed of the problem by Ms. Bublos, Mr. Sunnadeniyage came into the Milford

      IHOP, made a new badge with Ms. Clements’ name on it for Ms. Bublos to wear. Ms.

      Bublos wore the name tag and impersonated Ms. Clements the entire day, forging Ms.

      Clements’ signature on all the inspection reports, so the restaurant would pass inspection.

58.   When Ms. Clements found out that this had happened, she was very upset and wanted to

      talk to Human Resources.

59.   However, she was discouraged to report the incident by her supervisors, including Mr.

      Sunnadeniyage and Mr. Mulson.

60.   Twice during the week of March 18, 2019, Mr. Mulson tried on two different occasions

      to invite Ms. Clements to come into work to open the store safe for him, insisting that he

      needed her to do it for him.

61.   Feeling skeptical of the whole situation, Ms. Clements refused to visit the store to open

      the safe because she knew Mr. Mulson knew the safe combination and couldn’t

      understand why he needed her to open it for him.



                                               8
        Case 4:20-cv-11340-TSH Document 1 Filed 07/16/20 Page 9 of 18



62.   Eventually, the situation became untenable, and Ms. Clements finally made an

      appointment to speak with Human Resources regarding the inspection incident, and

      regarding Mr. Sunnadeniyage and Mr. Mulson’s behavior and treatment of her.

63.   The meeting with Human Resources took place on or about Thursday, March 21, 2019.

64.   The night before the meeting, a woman named Jennifer from Human Resources called

      Ms. Clements to tell her that Mr. Mulson had to be present at the meeting.

65.   Ms. Clements protested, but her request to have him left out was denied.

66.   Then, in front of the man enabling her sexual harassment by not addressing the concerns

      she had raised to him on multiple occasions, Ms. Clements laid out the facts as stated

      above in this Complaint.

67.   The next day, on or about Friday, March 22, 2019, Ms. Clements covered an evening

      shift for another employee.

68.   For some time, the Milford IHOP had experienced problems with sums of money under

      $100 going missing.

69.   Text messages from Mr. Sunnadeniyage to Ms. Clements show that he was aware that a

      shift manager named Jessica Wiseman (“Ms. Wiseman”) was the one stealing the money.

70.   He never disciplined Ms. Wiseman or reprimanded her for this theft.

71.   Company policy states that if money is missing during a shift, the shift manager is

      automatically presumed to be at fault.

72.   The evening of Friday, March 22, 2019, Ms. Wiseman was the shift manager.

73.   Ms. Wiseman was responsible for balancing the till after closing, and did not report any

      money missing for the night of March 22, 2019.




                                               9
       Case 4:20-cv-11340-TSH Document 1 Filed 07/16/20 Page 10 of 18



74.   However, on March 30, 2019, when Ms. Clements went in for her shift, she was met by

      Mr. Mulson and Scott Costanza, another district manager, who informed her that she was

      being fired for stealing.

75.   When Ms. Clements inquired as to how much was missing, she was told that $40.00 had

      been stolen.

76.   Ms. Clements said she would never jeopardize her job over $40.00 and asked to see

      proof.

77.   After trying to convince her that proof wasn’t necessary, Mr. Mulson finally provided

      Ms. Clements with a grainy video on his cell phone, which showed her back to the

      camera, standing in front of the computer.

78.   In the video, you cannot see Ms. Clements take any money from under the keyboard, nor

      place any money in her pocket, as she was accused of.

79.   No explanation was given as to why money was being kept under the keyboard in the

      first place.

80.   Friday, March 22, 2019, the day Ms. Clements was alleged to have stolen $40 despite

      Ms. Wiseman’s report of a fully balanced closing till (and the company’s automatic

      presumption of fault notwithstanding), was not only the day after Ms. Clements’s

      meeting with Human Resources, but was also the very next shift Ms. Clements worked

      after Mr. Mulson’s two attempts to ask her to open the store safe, presumably to create a

      scenario where he could frame Ms. Clements for theft.

81.   As a result of her termination, Ms. Clements was evicted from her apartment, lost her car,

      and had to move in with her sister.




                                              10
       Case 4:20-cv-11340-TSH Document 1 Filed 07/16/20 Page 11 of 18



82.   On information and belief, the issues with missing money continued after Ms. Clements’s

      termination.

                                          COUNT I
                      Unlawful Discrimination and Sexual Harassment in
                             Violation of G.L. c. 151B, § 4(16A)

83.   Complainant re-alleges and reasserts the allegations in all of the preceding paragraphs as

      if fully set forth herein.

84.   By the conduct described above, Defendants condoned the existence of, and subjected

      Ms. Clements to, a sexually hostile work environment on an ongoing and continuous

      basis, that a reasonable person would not tolerate.

85.   The sexual harassment described above, and Defendants’ failure to take reasonable or

      appropriate measures to stop it, unreasonably interfered with Ms. Clements’ work at the

      Milford IHOP by creating a hostile, humiliating, and sexually offensive work

      environment.

86.   Defendants, through their supervisory employees, had actual knowledge of the sexual

      harassment Ms. Clements was suffering and the sexually hostile work environment she

      was subjected to.

87.   Defendants not only failed to take reasonable or appropriate responsive measures to stop

      the harassment and eliminate the hostile atmosphere, but also never reported it to their

      supervisors or anyone else, and through their actions aided and abetted the continuation

      of the harassment.

88.   As a result of Ms. Clements’s multiple complaints to her superiors and human resources

      about the sexual harassment and hostile work environment, she was terminated.




                                               11
       Case 4:20-cv-11340-TSH Document 1 Filed 07/16/20 Page 12 of 18



89.   Defendants’ proffered reason for terminating Ms. Clements was mere pretext for its

      discriminatory motives.

90.   IHOP Restaurants, Milford Pancakes, and Mr. Stax are each and all vicariously liable for

      the discriminatory actions/omissions of their employees, officers, and agents.

91.   Ms. Clements has suffered actual pecuniary, emotional, and physical harm as a result of

      the actions and omissions of the Defendants.

92.   Ms. Clements is entitled to all appropriate relief for the actions of IHOP Restaurants,

      Milford Pancakes, Mr. Stax, and its employees, officers, and agents.

                                         COUNT II
                 Unlawful Retaliation in Violation of M.G.L. c. 151B, §4(4A)

93.   Complainant re-alleges and reasserts the allegations in all of the preceding paragraphs as

      if fully set forth herein.

94.   Under Massachusetts’s law it is unlawful to interfere with another person in the exercise

      or enjoyment of any right granted under M.G.L. c. 151B.

95.   Ms. Clements made several reports to her supervisors and eventually to Human

      Resources, both of Mr. Sunnadeniyage’s inappropriate sexual harassment of her, Mr.

      Mulson’s inaction when informed of the same, and of Ms. Bublos’s impersonation of her

      in order to pass the food safety inspection.

96.   Defendants unlawfully retaliated against Ms. Clements for her reporting of Defendants

      unlawful actions by reducing her hours, falsely accusing her of theft, and terminating her

      employment.

97.   Defendants’ proffered reason for terminating Ms. Clements is mere pretext.

98.   IHOP Restaurants, Milford Pancakes, and Mr. Stax are vicariously liable for the

      discriminatory actions/omissions of its employees, officers, and agents.

                                               12
       Case 4:20-cv-11340-TSH Document 1 Filed 07/16/20 Page 13 of 18



99.   Ms. Clements has suffered actual pecuniary, emotional, and physical harm as a result of

      the actions/omissions of Defendants.

100. Ms. Clements is entitled to all appropriate relief for the actions of Defendants and their

      agents.

                                        COUNT III
                   Unlawful Harassment and Hostile Work Environment in
                                Violation of M.G.L. c. 151B

101. Complainant re-alleges and reasserts the allegations in all of the preceding paragraphs as

      if fully set forth herein.

102. Under Massachusetts Law, it is unlawful to subject an employee to a hostile work

      environment because of his/her protected class.

103. Ms. Clements is considered part of a protected class under Massachusetts and Federal

      law.

104. As described herein, Ms. Clements was subject to severe and pervasive hostile treatment

      from her co-workers and supervisors on the basis of her sex.

105. The severe and pervasive nature of the unwelcome comments and treatment from her co-

      workers and supervisors unreasonably interfered with Ms. Clements’s work performance.

106. Defendants knew or should have known of the harassment Ms. Clements was receiving

      from his co-workers and failed to take reasonable steps to stop it.

107. In many cases, Ms. Clements’s supervisors were the individuals harassing Ms. Clements

      on the basis of her sex.

108. The comments made by Ms. Clements’s supervisors created a hostile work environment

      for Ms. Clements.




                                               13
       Case 4:20-cv-11340-TSH Document 1 Filed 07/16/20 Page 14 of 18



109. Under M.G.L. c. 151, employers are strictly liable for the harassing conduct of its

     supervisors.

110. IHOP Restaurants, Milford Pancakes, and Mr. Stax are vicariously liable for the

     discriminatory actions/omissions of its employees, officers, and agents.

111. Ms. Clements has suffered actual pecuniary, emotional, and physical harm as a result of

     the actions/omissions of Defendants.

112. Ms. Clements is entitled to all appropriate relief for the actions of Defendants and its

     agents.

                                        COUNT IV
           Unlawful Retaliation in Violation of the Massachusetts Whistleblower Law
                                    M.G.L. c. 149 § 185

113. Complainant re-alleges and reasserts the allegations in all of the preceding paragraphs as

     if fully set forth herein.

114. Under Massachusetts Law it is an unlawful employment practice to take any retaliatory

     action against an employee because the employee discloses, or threatens to disclose, to a

     supervisor or to a public body an activity, policy or practice of the employer that the

     employee reasonably believes is in violation of a law, or a rule or regulation promulgated

     pursuant to law.

115. Ms. Clements made several reports to her supervisors and eventually to Human

     Resources, both of Mr. Sunnadeniyage’s inappropriate sexual harassment of her, Mr.

     Mulson’s inaction when informed of the same, and of Ms. Bublos’s impersonation of her

     in order to pass the food safety inspection.




                                              14
       Case 4:20-cv-11340-TSH Document 1 Filed 07/16/20 Page 15 of 18



116. Defendants unlawfully retaliated against Ms. Clements for her reporting of Defendants’

     unlawful actions by reducing her hours, falsely accusing her of theft, and terminating her

     employment.

117. Defendants’ proffered reason for terminating Ms. Clements is mere pretext.

118. IHOP Restaurants, Milford Pancakes, and Mr. Stax are vicariously liable for the

     discriminatory actions/omissions of its employees, officers, and agents.

119. Ms. Clements has suffered actual pecuniary, emotional, and physical harm as a result of

     the actions/omissions of Defendants.

120. Ms. Clements is entitled to all appropriate relief for the actions of Defendants and their

     agents.

                                          COUNT V
                           Unlawful Discrimination on the Basis of Sex
                   In Violation of Title VII of the Civil Rights Act of 1964

121. Complainant re-alleges and reasserts the allegations in all of the preceding paragraphs as

     if fully set forth herein.

122. As described herein, Ms. Clements was subject to severe and pervasive hostile treatment

     from her co-workers and supervisors on the basis of her sex.

123. The sexual harassment described above, and Defendants’ failure to take reasonable or

     appropriate measures to stop it, unreasonably interfered with Ms. Clements’ work at the

     Milford IHOP by creating a hostile, humiliating, and sexually offensive work

     environment.

124. Defendants knew or should have known of the harassment Ms. Clements was receiving

     from her co-workers and failed to take reasonable steps to stop it.




                                              15
       Case 4:20-cv-11340-TSH Document 1 Filed 07/16/20 Page 16 of 18



125. Defendants, through their supervisory employees, had actual knowledge of the sexual

     harassment Ms. Clements was suffering and the sexually hostile work environment she

     was subjected to.

126. In many cases, Ms. Clements’s supervisors were the individuals harassing Ms. Clements

     on the basis of her sex.

127. After Ms. Clements reported to Mr. Mulson several incidents of sexual harassment

     perpetrated by Mr. Sunnadeniyage, Mr. Sunnadeniyage never scheduled Ms. Clements to

     manage the store when he was out, he never scheduled her as shift manager, and he began

     to drastically reduce her hours, all of which resulted in a severe reduction in Ms.

     Clements’s income.

128. By the conduct described above, Defendants discriminated against Ms. Clements with

     respect to her compensation, terms, conditions, or privileges of employment, because of

     her sex.

129. IHOP Restaurants, Milford Pancakes, and Mr. Stax are each and all vicariously liable for

     the discriminatory actions/omissions of their employees, officers, and agents.

130. Ms. Clements has suffered actual pecuniary, emotional, and physical harm as a result of

     the actions and omissions of the Defendants.

131. Ms. Clements is entitled to all appropriate relief for the actions of IHOP Restaurants,

     Milford Pancakes, Mr. Stax, and its employees, officers, and agents.

                                       COUNT VI
          Unlawful Retaliation in Violation of Title VII of the Civil Rights Act of 1964

132. Complainant re-alleges and reasserts the allegations in all of the preceding paragraphs as

     if fully set forth herein.




                                              16
       Case 4:20-cv-11340-TSH Document 1 Filed 07/16/20 Page 17 of 18



133. Under Federal law it is an unlawful employment practice for an employer to discriminate

     against any of his employees because he or she has opposed any practice made an

     unlawful employment practice by Title VII, or because he or she has made a charge,

     testified, assisted, or participated in any manner in an investigation, proceeding, or

     hearing under this subchapter.

134. Ms. Clements made several reports to her supervisors and eventually to Human

     Resources, both of Mr. Sunnadeniyage’s inappropriate sexual harassment of her, Mr.

     Mulson’s inaction when informed of the same, and of Ms. Bublos’s impersonation of her

     in order to pass the food safety inspection.

135. Defendants unlawfully retaliated against Ms. Clements for her reporting of Defendants’

     unlawful actions by reducing her hours, falsely accusing her of theft, and terminating her

     employment.

136. Defendants’ proffered reason for terminating Ms. Clements is mere pretext.

137. IHOP Restaurants, Milford Pancakes, and Mr. Stax are vicariously liable for the

     discriminatory actions/omissions of its employees, officers, and agents.

138. Ms. Clements has suffered actual pecuniary, emotional, and physical harm as a result of

     the actions/omissions of Defendants.

139. Ms. Clements is entitled to all appropriate relief for the actions of Defendants and their

     agents.

                                   PRAYER FOR RELIEF

WHEREFORE, Complainant claims:




                                              17
               Case 4:20-cv-11340-TSH Document 1 Filed 07/16/20 Page 18 of 18



  i.       Damages in an amount to be determined at hearing including, inter alia, punitive

           damages, emotional distress, out-of-pocket expenses, lost wages, and other monetary

           loss;

ii.        Costs and attorney’s fees; and

iii.       Such other legal or equitable relief as the Court may award.

                                            JURY DEMAND

           Plaintiff demands a jury on all issues so triable.

                                                  Respectfully submitted,
                                                  SARA CLEMENTS
                                                  By her attorneys:


                                                  /s/ Rebecca Royer
                                                  Emily E. Smith-Lee (BBO#634223)
                                                  esmithlee@slnlaw.com
                                                  Rebecca Royer (BBO#692337)
                                                  SLNLAW LLC
                                                  46 South Main St.
                                                  Sharon, MA 02067
                                                  (781) 784-2322

      Dated:       July 16, 2020




                                                     18
